308 S.W.3d 266 (2010)
Marco FRANKLIN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92946.
Missouri Court of Appeals, Eastern District. Division Three.
April 13, 2010.
Lisa M. Stroup, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.
Prior report: 204 S.W.3d 228.

ORDER
PER CURIAM.
Marco Franklin appeals the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Franklin argues he was denied his right to effective assistance of counsel. The motion court's findings and conclusions are not clearly erroneous.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).